United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mercer Island, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 08-672
Issued: August 18, 2008

Oral Argument July 10, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 9, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 5, 2007 merit decision concerning his entitlement to
schedule award compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of his
right leg.
FACTUAL HISTORY
The Office accepted that on January 8, 2002 appellant, then a 51-year-old window clerk,
sustained a right knee strain and right partial medial meniscus tear after he banged his right knee
on a drawer. The findings of January 9, 2002 x-rays of appellant’s right knee show degenerative

spurring of the patella and the patellar tendon insertion. The findings of January 15, 2002
magnetic resonance imaging testing of his right knee showed cartilage loss along the patella.1
On April 30, 2002 Dr. Phillip A. Medina, an attending Board-certified orthopedic
surgeon, performed a partial medial meniscectomy with chondroplasty of the medial femoral
condyle and patellofemoral compartment. The procedure was authorized by the Office.2 In a
June 10, 2004 report, Dr. Medina stated that appellant’s right knee problem was “medically fixed
and stable.” He concluded that, under the standards of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (5th ed. 2001), he had a two percent
permanent impairment of his right leg due to his right partial medial meniscectomy.3
In a December 20, 2006 decision, the Office granted appellant a schedule award for a two
percent permanent impairment of his right leg. The award ran for 5.76 weeks. In a July 18,
2007 decision, an Office hearing representative set aside the December 20, 2006 decision and
remanded the case to the Office for further development of the medical evidence regarding the
extent of appellant’s right leg impairment.4
On remand the Office referred appellant to Dr. Richard E. Hall, a Board-certified
orthopedic surgeon, for examination and an opinion on the extent of his right leg impairment.
On October 4, 2007 Dr. Hall indicated that appellant exhibited right knee effusion and
patellofemoral crepitance on examination. He indicated that appellant had degenerative joint
disease of his right knee which preexisted his January 8, 2002 injury and suggested that this
condition should not be included in his impairment rating because it was preexisting. Dr. Hall
concluded that appellant had a two percent permanent impairment of his right leg under Table
17-33 of the A.M.A., Guides for his April 30, 2002 partial medial meniscectomy.
The record contains a June 4, 2007 report of Dr. Claiborne A. Christian, an attending
Board-certified orthopedic surgeon, who stated that appellant had pain and a crunching sensation
in his right knee. Dr. Christian concluded that appellant had a seven percent permanent
impairment of his right leg comprised of a two percent impairment under Table 17-33 of the
A.M.A., Guides (for his partial medial meniscectomy) and a five percent impairment under
Table 17-31 (for his knee arthritis).5

1

Reports of medical treatment of appellant’s right knee show that he had patellofemoral pain and crepitation.
Appellant retired from the employing establishment effective August 19, 2002.
2

There is some indication in the record that appellant had several prior right knee surgeries, but the record does
not contain detailed documents describing these surgeries. In a December 16, 2003 report, Dr. Patrick N. Bays, a
Board-certified orthopedic surgeon serving as an Office referral physician, stated that appellant had right knee
arthritis and chondromalacia which preexisted his January 8, 2002 employment injury.
3

The record also contains a June 14, 2004 report of Dr. Thomas H. Castle, Jr., another attending Board-certified
orthopedic surgeon, which contains a similar assessment of appellant’s right leg impairment.
4

At the hearing before the Office hearing representative, appellant argued that his schedule award should include
preexisting impairments of his right leg.
5

Dr. Christian indicated that appellant had preexisting degeneration of his right patella.

2

In a November 5, 2007 decision, the Office determined that appellant had a two percent
permanent impairment of his right leg due to his right partial medial meniscectomy.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulation7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.8 It is well
established that in determining the amount of a schedule award for a member of the body that
sustained an employment-related permanent impairment, preexisting impairments of the body are
to be included.9
ANALYSIS
The Office granted appellant schedule award for a two percent permanent impairment of
his right leg based on his April 30, 2002 partial medial meniscectomy. Appellant contended that
he had a greater impairment of his right leg, arguing that his schedule award should include
preexisting impairments of his right leg.
The Board finds that, under Table 17-33 of the A.M.A., Guides, appellant is entitled to a
two percent impairment rating for his partial medial meniscectomy which was performed on
April 30, 2002 by Dr. Medina, an attending Board-certified orthopedic.10 This impairment rating
is supported by several opinions of record, including the opinion of Dr. Medina and the opinion
of Dr. Hall, a Board-certified orthopedic surgeon who served as an Office referral physician.
The Board further finds, however, that appellant is also entitled to a five percent
impairment rating for arthritis under Table 17-31 of the A.M.A., Guides.11 The medical record
reveals that appellant had arthritis of his right knee which preexisted his January 8, 2002
employment injury. The Board has consistently held that preexisting impairments of the body are
to be included in determining the amount of a schedule award for a member of the body that
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

Id.

9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.3.b. (June 1993). This portion of Office procedure provides that the impairment rating of a
given scheduled member should include “any preexisting permanent impairment of the same member or function.”
10

See A.M.A., Guides 546, Table 17-33.

11

Id. at 544.

3

sustained an employment-related permanent impairment.12 The inclusion of this five percent
impairment rating is supported by a June 4, 2007 report of Dr. Christian, an attending Boardcertified orthopedic surgeon, who indicated that appellant was entitled to both a two percent
impairment under Table 17-33 of the A.M.A., Guides (for his partial medial meniscectomy) and
a five percent impairment under Table 17-31 (for his knee arthritis).13
For these reasons, the Board finds that the evidence of record shows that appellant has a
combined total permanent impairment of his right leg of seven percent. As appellant has already
been compensated for a two percent permanent impairment of his right leg, he is entitled to an
additional schedule award for a five percent permanent impairment of his right leg.
CONCLUSION
The Board finds that the evidence shows that appellant has total permanent impairment of
his right leg of seven percent. Therefore appellant is entitled to additional schedule award
compensation for five percent permanent impairment of his right leg.

12

See supra note 9 and accompanying text.

13

Appellant met the requirements of the last footnote of Table 17-31 in that he had a history of direct trauma to
his right knee, complaints of patellofemoral pain and crepitation on physical examination. There is no indication in
the record that appellant had clearly measurable joint space narrowing as demonstrated by x-rays which would
entitle him to a greater impairment rating for arthritis. See A.M.A., Guides 544, Table 17-31. It is permissible to
combine the values for arthritis and diagnosis based estimates (based on surgery in this case). Id. at 526, Table 17-2.
The two percent and five percent values were properly combined to equal seven percent. Id. at 604, Combined
Values Chart.

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
November 5, 2007 merit decision is affirmed, as modified to reflect that appellant has total
permanent impairment of his right leg of seven percent.
Issued: August 18, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

